Scott, J.
(dissenting). The construction of the statute aforesaid is attended with some degree of difficulty. Under the one adopted, the words “or make any improvement” would seem to serve no purpose. On the other hand, if these words were to be given force, the prior clause would probably be useless, as it would be hard to conceive of any work performed for an individual for which a right of lien exists which would not come under the designation of “improvement;” consequently one or the other of said clauses is apparently useless. But’ even under the construction adopted by the majority, I think work of the character of that in question should be held to be within its provisions. The statute (§1664, Gen. Stat.) provides that—
“Any person who, at the request of the owner of any lot in any incorporated city or town, grades, fills in, or otherwise improves the same or the street in front of or adjoining the same, has a lien upon such lot for his work done and material furnished. ’ ’
Now, under such circumstances, a right of lien does exist for work performed in grading a street. It is’ true the lien does not attach upon the street; it would be impracticable for the law to give this; but it provides where such grading is done at the instance of an adjoining owner, that the lien shall obtain upon his adjoining land. The law went as far as it could go in the way of giving a lien, and as there may be a lien in such cases for work performed in the grading of a street, the substituted right should obtain in all cases where the work is performed under a contract with the municipal authorities, and where the law provides in effect that the bond shall take the place of the property. There certainly would be no good reason for drawing any distinction in such matters with regal’d to improvements undertaken by a corporation, for by requiring a bond to be taken all difficulty as to giving or enforcing liens is removed.
*285This law is, in its nature, remedial, and should be liberally construed as to embracing work or classes of work within its operation. In fact, the general tendency with reference to lien laws as affecting individuals is to enlarge them, and to make them operative wherever practicable; and it seems reasonable that the legislature in this instance, by adding the additional clause, “or make any improvement,” was desirous of extending its operation. But, be this as it may, it strikes me that this particular work was fairly included within said statute under the construction given it by the majority.
I also think the other points raised should be determined in favor of the appellants, and the judgment reversed.